DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office action filed 3 June 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10, 20, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the phrase “a low ethylene content EPDM rubber” which renders the claim indefinite because it is unclear what is meant by the term “low ethylene content”. The term “low ethylene content” is a term of degree and it is unclear what content of ethylene in the EPDM qualifies as being low.  It is noted that Applicant’s specification does not specifically define the term “low ethylene content” and there is no consistent definition for this term in the relevant art.  As such, one of ordinary skill in the art would not be reasonably apprised of the full scope of the claims.  In an effort to facilitate compact prosecution, for the purpose of examination the Examiner will interpret an EPDM rubber having an ethylene content of 60 wt% or less as reading on the claimed low ethylene content EPDM rubber.  Appropriate action is required.  The Examiner suggests amending the claim to include a recitation of a specific ethylene content.  Claim 20 is rejected for inheriting the same indefiniteness from claim 10.
Claim 21 recites the term “comprising compatibility with the wide temperature range” which renders the claim indefinite for several reasons.  Firstly, there is a lack of antecedent basis for the phrase “the wide temperature range” as the phase is not introduced in claim 21 or in any of the claims from which claim 21 depends.
Secondly, the phrase “wide temperature range” is a term of degree which renders the claim indefinite as it is unclear what constitutes a wide temperature range.  It is noted that the term is not specifically defined in Applicant’s specification nor is it a term in the art having a consistent definition.
Thirdly, it is unclear what the phase “comprising compatibility with” is intended to mean.  It is unclear if the phrase is referring to chemical compatibility or some kind of physical compatibility. For these reasons 21 is indefinite.  For the purpose of examination, a method which meet the limitations of claim 4 will be interpreted as meeting the limitations of claim 21.  Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Powell et al., US 2002/0100516 (“Powell”) in view of Poirier et al., US 2003/0040443 (“Poirier”) and Westwood et al., US 2008/0188600 (“Westwood”). The Vistalon 7602 product datasheet from ExxonMobil dated 23 August 2012 (“ExxonMobil”)(copy provided herewith) is relied upon as an evidentiary reference for claims 1-10, 12-17, 21, and 22 (published online at https://www.vanderbiltchemicals.com/public/assets/uploads/documents/
technical/V_EPDM_7602_PDS.pdf). All references previously cited.
Regarding claims 1-3, 10, and 22, Powell discloses a method of conveying fluids under pressure wherein the method comprises conveying a hydraulic fluid inside a hose [abstract, 0009, 0021, 0048]. The hose comprises an innermost layer (20) which is resistant to chemicals including phosphate-ester solutions wherein the innermost layer may be formed from, inter alia, polytetrafluoroethylene (PTFE) which reads on the claimed first layer [0024, Fig. 20].  The tube further comprises an outermost layer (22) and a cover layer (40) which may be formed from a vulcanizable (i.e. crosslinkable) synthetic rubber which may be, inter alia, an EPDM rubber [0025, 0033]. Either of the outermost layer (22) or the cover layer (40) may be interpreted as reading on the claimed second layer.
Powell is silent regarding the hydraulic fluid specifically comprising an alkyl phosphate ester and regarding the ethylene content of the EPDM rubber of layers (20) and/or (40).
Poirier discloses a hydraulic fluid which exhibits enhanced erosion control wherein the fluid comprises an alkyl phosphate ester [abstract, 0002, 0008, 0010, 0024, 0025, 0031].
Powell and Poirier are both directed towards applications using hydraulic fluids.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the hydraulic fluid disclosed by Poirier in the method of Powell with the expectation of conveying a hydraulic fluid with enhanced erosion control.  The hydraulic fluid being conveyed via the method of modified Powell would have read on the claimed alkyl phosphate ester.  
Westwood discloses a peroxide-curable EPDM rubber composition which exhibits unexpectedly high flexibility after prolonged heat-aging at above 100 °C and/or cooling below 0 °C [abstract, 0009, 0015, 0108-0113].  The rubber composition is suitable for producing hoses [0122].  The rubber composition comprises from 10 to 90 wt% of an EPDM rubber component [0024, 0058, 0105, 0108-0110, 0115, 0116].  Westwood teaches selecting Vistalon 7602 as the EPDM rubber component [0145, Table 7].  ExxonMobil serves as evidence that Vistalon 7602 has an ethylene content of 55 wt% as measured according to ASTM D3900 (page 1 – under “Physical”).
Modified Powell and Westwood are both directed towards the use of crosslinkable/crosslinked EPDM rubber in hose applications. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the EPDM rubber composition disclosed by Westwood in the outermost layer (22) and/or the cover layer (40) of the hose of the method of modified Powell in order to take advantage of the composition’s unexpectedly high flexibility after prolonged heat-aging at above 100 °C and/or cooling below 0 °C.  The EPDM rubber in the outermost layer (22) and/or the cover layer (40) of the hose of the resulting method would have read on the EPDM rubber recited in claims 1-3, 10, and 22.  
While modified Powell is silent regarding preventing an alkyl phosphate esters from permeating through the hose, it is noted that the hose that would have been formed by the obvious modification of Powell with the teachings of Poirier and Westwood would have comprised an EPDM layer and would have been identical to the hose claimed.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the method of modified Powell would have intrinsically prevented an alkyl phosphate ester from permeating through the hose as claimed (see MPEP 2112V).  
Regarding claim 4, as is noted above Powell teaches the rubber composition of the rubber layers may be cured [0025]. Additionally, Westwood teaches peroxide curing the disclosed EPDM rubber composition [0109].  As such, it would have been obvious to one of ordinary skill in the art to have peroxide cured the EPDM layers of the hose of the method of modified Powell. The Examiner notes that Applicant’s specification indicates that by peroxide curing the EPDM rubber material of the disclosed hose, it is possible to obtain a hose which maintains integrity at temperatures as low as -50 °C and as high as 150 °C (page 15 lines 5-10). As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the hose of the method of modified Powell would intrinsically meet the limitations of claim 4 (see MPEP 2112V).
Regarding claim 5, Powell teaches that the rubber of the cover layer (40) is vulcanizable and thus teaches or suggest vulcanizing the rubber [0033].  Westwood teaches vulcanizing the EPDM rubber using a peroxide compound [0109].  As such, the method of modified Powell reasonably teaches or suggests a cover layer (40) (i.e. a second layer) formed from a peroxide cured EPDM rubber.
Regarding claim 6, Powell teaches that the cover layer (40) which corresponds to the claimed second layer is position outside of the innermost layer (20) layer which corresponds to the claimed first layer [0033, Fig. 2].
Regarding claims 7 and 8, Powell teaches that the hose may additionally comprise a reinforcing layer (30) positioned between the innermost layer (20) and the cover layer (40) [0028, Fig. 2].
Regarding claim 9, Powell teaches that the hose may additionally comprise a reinforcing layer (30) outward of the outermost layer (22) [0028, Fig. 2] which reads on the claimed second layer being position between the first layer and a hose reinforcing layer.
Regarding claim 12, modified Powell is silent regarding the brittle point and minimum tensile strength of the composition of the second layer. However, the composition of the second layer of the hose of modified Powell would have been substantially identical to the rubber layer of the hose claimed and disclosed by Applicant in terms of the proportions and species of EPDM rubber, the properties associated with the EPDM rubber, the proportions and species of filler, and the type of curing. The Examiner notes that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product (MPEP 2112(V)). Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition of the second layer would have intrinsically met the limitations of claim 12.
Regarding claim 13, as is noted above, Westwood teaches that the disclosed EPDM composition comprises from about 20 to about 70 wt% of EPDM rubber [0149].  As such, the outermost layer (22) and/or the cover layer (40) of the hose of the method of modified Powell would have comprised EPDM rubber in a range of amounts which encompasses, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Regarding claim 14, ExxonMobil serves as evidence that Vistalon 7602 has an ethylidene norbornene content of 7.5 wt% (page 1 – under “Physical”).
Regarding claims 15 and 16, Westwood teaches that the disclosed EPDM rubber composition may comprise fillers which may be, inter alia, carbon black or talc or titanium dioxide in amounts of less than 100 parts by weight relative to 100 weight parts of EPDM [0116]. 
Regarding claim 17, Powell teaches that in the disclosed hose that the outermost layer (22) is disposed directly on the innermost layer (20) [0024, Fig. 2] which reads on the claimed outer tube jacket.  Given that essentially any material is thermally conductive, the innermost layer (20) is reasonably interpreted as reading on the claimed inner conductive layer.
Regarding claim 20, Poirier teaches that the hydraulic fluid may be used in an aircraft hydraulic system [0002] and thus may reasonably be interpreted as being an aviation hydraulic fluid.
Regarding claim 21, while modified Powell does not explicitly disclose that the hose is suitable for conveying an alkyl phosphate ester in aerospace applications and comprises compatibility with the wide temperature range, it is noted that the hose of modified Powell is suitable for conveying hydraulic fluids and comprises an innermost layer which is resistant to phosphate ester solutions.  Additionally, the hose of modified Powell is identical to or substantially identical to the hose claimed and disclosed by Applicant in terms of the layer arrangement as well as the composition of innermost and cover layers.  Furthermore, Applicant’s specification does not specifically define what constitutes suitability for conveying an alkyl phosphate ester in aerospace applications.  As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the hose of the method of modified Powell would intrinsically be suitable for conveying an alkyl phosphate ester in aerospace applications (see MPEP 2112V).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view Poirier and Westwood as applied to claim 1, 10, and 17 above, and further in view of Rothon, R.N., Particulate Fillers for Polymers, Rapra Review Reports, Vol. 12, No. 9, 2001 (“Rothon”)(previously cited).
Regarding claim 18, as is described above, the method of Powell as modified with Poirier and Westwood discloses a method which meets the limitation of claim 1.
Modified Powell is silent regarding the innermost layer (20) comprising a filler.  
Rothon teaches that from the earliest days, particulate fillers have played a vital role in the development of commercial uses for polymers (pg. 3, col. 1).  Rothon goes on to teaches that fillers may be used for cost reduction, improving processing, antistatic properties, and improved mechanical properties (pg. 3, col. 1).
Modified Powell and Rothon are both directed towards polymeric materials. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated a filler into the compositions of the innermost layer (20) in order to reduce cost, improve processing, provide antistatic properties, and/or improve mechanical properties.  The filler in the innermost layer (20)  of the resulting hose would have read on the claimed filler.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Powell in view Poirier and Westwood as applied to claim 1 and 10 above, and further in view of Tsunenishi, US 2014/0329035 (“Tsunenishi”)(previously cited).
Regarding claim 19, as is described above, the method of Powell as modified with Poirier and Westwood discloses a method which meets the limitation of claims 1 and 10.
Modified Powell is silent regarding the hose comprising plies prepared from a UHMW polyethylene.
Tsunenishi discloses a multilayer hydraulic hose comprising an outer rubber layer [abstract, 0001, 0016, 0085, 0086, Fig. 1]. Tsunenishi teaches providing additional, outermost UHMWPE layer to provide the hose with improved wear resistance [0087]. 
Modified Powell and Tsunenishi are both directed towards hydraulic hoses comprising an outer rubber layer. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the hose of Powell by providing an additional outermost UHMWPE layer as taught by Tsunenishi in order to provide the hydraulic hose with improved wear resistance. The resulting hose would have been the same as hose recited in claim 19.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 4,091,843 to Mikes et al. – discloses a technique for producing flexible tubing for use in hydraulic system wherein the exterior layers of the tubing is formed from an EPDM rubber which withstands penetration by the hydraulic liquid (abstract, col. 1 line 36-col. 3 line 61, Figure 1).  Mikes teaches using the tubing in hydraulic systems using phosphate ester hydraulic fluids (col. 2 lines 2-13). Mikes also teaches that EPDM rubber and natural rubber are essentially impervious to phosphate esters (col. 1 lines 28-33).

· US 2015/0183970 to Miyamoto et al. – discloses a fiver layer hydraulic hose comprising (in order): an inner rubber layer (11), a first reinforcing layer (12-1), an intermediate rubber layer (15), a second reinforcing layer (12-2), and an outer rubber layer (13) [(0011, 0097, 0100, Fig. 2]. The inner rubber layer (11), intermediate rubber layer (15), and outer rubber layer (13) are all formed from a rubber composition comprising a rubber component (A), a water repellent (B), and hydrotalcite (C) [0014, 0019-0024, 0040]. The rubber component (A) comprises an EPDM rubber [0019-0022, 0041, 0045, 0046]. The water repellent component (B) may be, inter alia, polytetrafluoroethylene (PTFE) [0053]. Miyamoto discloses using an EPDM having an ethylene content of 54 mass% and an ethylidene norbornene content of 9 mass% [00140, 0136, Table 2].

· US 5,476,121 to Yoshikawa et al. – discloses a multilayer hydraulic hose wherein the hose comprises (in order): an inner layer (1), a metal layer (2), an adhesive layer (3), an intermediate rubber layer (4), a reinforcing layer (5), and an outer rubber layer (6) (abstract, col. 4 lines 23-35, col. 8 lines 40-56, Fig. 1).  The inner layer (1) may be formed from, inter alia, an ethylene tetrafluoroethylene copolymer (col. 4 lines 56-61). The intermediate rubber layer is formed from a synthetic rubber which may be, inter alia, EPDM (col. 7 lines 22-54). 

· US 5,807,946 to Jourdain et al. – discloses an EPDM rubber composition comprising an EPDM rubber and which is suitable for use in tubing and hydraulically operated apparatuses (col. 1 lines 7-3, col. 3 lines 32-44, col. 5 lines 63-68).  The rubber composition exhibits improved processing and curing characteristics (col. 1 lines 7-3, col. 3 lines 22-30, col. 4 lines 41-67).  Jourdain teaches an example of the composition wherein the EPDM rubber comprises 50 wt% ethylene and 5 wt% ENB (Table 1, Example 9).  

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
On pages 5 and 6 of the remarks Applicant asserts that at page 9, lines 21-23 the instant specification defines the term “low ethylene EPDM” as comprising less than 60 wt% ethylene content by ASTM D 3900.  However, this is not an accurate characterization of the specification.  At page 9, lines 21-23 Applicant’s specification recites “In some embodiments, the EPDM is a low ethylene EPDM comprising less than 60 wt% ethylene or in the range of 50-60 wt%, or 45-55 wt% ethylene by ASTM D 3900” which is not a specific definition.  Even if this section of the specification was to be interpreted as being a definition, it is unclear if the term low ethylene EPDM means less than 60 wt% ethylene or 50-60wt% or 45-55wt%.  As such, it cannot be fairly said that from the recitation cited on page 9, lines 21-23 is a specific definition which clearly defines what constitutes a low ethylene content EPDM.  For this reason Applicant’s argument is not found persuasive.	
On pages 6 and 7 of the remarks Applicant asserts that Powell does not describe materials compatible with an alkyl phosphate ester hydraulic fluid.  Applicant goes on to assert that Powell does not specifically describe a hose having an innermost core tube of PTFE in combination with an outermost core tube that is an EPDM.  However, it is noted that Powell recites the following:

“For chemical resistance, innermost layer 20 may be provided as extruded or otherwise formed of a melt-processible thermoplastic which may be a fluoropolymer…” [0024].  Powell goes on to recite “As used herein, “chemical resistance” should be understood to mean the ability to resist swelling, crazing, stress cracking, corrosion, or otherwise withstand attach from mild acidic or alkaline solutions, phosphate-ester solutions…” [0024].  Powell further recites “preferred fluoropolymers include polytetrafluoroethylene (PTFE)…” [0024].  

It is the Examiner’s position that from the above noted recitations in paragraph 0024 one of ordinary skill in the art would reasonably interpret Powell as teaching a hose having a chemical resistance inner layer which is resistant to phosphate-ester solutions wherein the inner layer is formed from a preferred fluoropolymer like PTFE.  Regarding the outer layer, Powell clearly teaches that EPDM is suitable material [0025].  As such, the Examiner maintains that Powell renders prima facie obvious  an inner layer formed from PTFE and an outer layer formed from an EPDM.
Additionally, to resolve the level of understanding of one of ordinary skill in the art, the Examiner points to the article titled Chemical Compatibility published online by Graco on 2 June 2013 and archived at https://www.graco.com/content/dam/graco
/ipd/literature/misc/chemical-compatability-guide/Graco_ChemCompGuideEN-B.pdf on23 April 2014 (copy provided herewith) (introduced here as an evidentiary reference) which establishes that at the time the instant Application was effectively filed, both EPDM and PTFE were known to be compatible with Skydrol® (page 43).  As such, it is evident that one of ordinary skill in the art would have understood that both PTFE and EPDM are compatible with Skydrol® (i.e. an alkyl phosphate ester).  For these reasons Applicant’s argument is not found persuasive.
On page 8 of the remarks Applicant asserts that Westwood does not recognize low ethylene content EPDM as a result effective variable.  However, Westwood is not relied upon to teach that the ethylene content of EPDM is a result effective variable.  Rather, Westwood teaches is relied upon to teaches and provide motivation for selection a specific EPDM composition comprising an EPDM which has a low ethylene content.  As such, Applicant’s argument is not found persuasive.
On pages 8 and 9 of the remarks Applicant asserts that the instantly claimed hose exhibits several unexpected properties owing to the low ethylene content of the EPDM.  Namely, (i) a significantly reduced cold temperature compression, (ii) low ethylene content has been shown to be responsible for cold temperature compression set at -40 °C, (iii) low ethylene content EPDM shows significantly faster rebound relative to higher ethylene content EPDM, (iv) compression set kinetics of peroxide cured EPDM show that low ethylene content results in fast rebound, (v) improved phosphate ester containment compared to PTFE reinforced hose.  
As an initial point, the Examiner notes that MPEP 2145 II establishes that the mere recognition of a latent property does not render nonobvious an otherwise known invention.  Additionally, it is also noted that effects of low ethylene content on the low temperature compression properties of EPDM rubber was known prior to the effective filing date of the instant application.  In support of this conclusion, the Examiner points to Amemiya et al., US 2009/0171000 (introduced here as an evidentiary reference) which discloses that in the case of EPDM having an ethylene content higher than 58 wt%, the low-temperature characteristics and compression set characteristics will be lowered [0026].  Similarly, Dewar et al., Factors influencing low temperature performance of EPDM compounds, Rubber World, May 1, 2005 (copy provided herewith)(introduced here as an evidentiary reference) shows that there is a significant reduction in the compression set and hardness of EPDM rubbers at -20 °C and -40 °C as the ethylene content goes from 50 w% to 60 wt% and greater (page 30 – Table 1).  Thus, based on the evidence provided here, it is the Examiner’s position that the asserted unexpected low temperature properties asserted by Applicant would have been expected by one of ordinary skill in the art.
Regarding the assertion of an unexpected improvement in phosphate ester containment, Mikes et al., US 4,091,843 (previously cited as being pertinent prior art_ discloses that EPDM is essentially impervious to phosphate esters in hydraulic fluids (col. 1 lines 27-33). It is also noted that Applicant has not provided any objective evidence that the use of a lower ethylene content EPDM will necessarily result in an improved phosphate ester containment relative to a hose comprising a higher ethylene content EPDM.  For these reasons Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782